United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
BARKSDALE AIR FORCE BASE, LA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0984
Issued: December 27, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 15, 2021 appellant filed a timely appeal from a June 4, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0984.1
On April 28, 2021 appellant, then a 57-year-old housing management specialist, filed a
traumatic injury claim (Form CA-1) alleging that on April 15, 2021 he sustained an injury to his
right shoulder and clavicle while loading a bookcase into the back of a vehicle while in the
performance of duty. He did not stop work. Appellant’s supervisor, M.M., acknowledged on the
claim form that the injury occurred in the performance of duty.
In urgent care discharge notes dated April 17, 2021, Lacy Vincent, a physician assistant,
treated appellant and diagnosed a right shoulder sprain.
1

The Board notes that, following the June 4, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

In a May 3, 2021 development letter, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. It advised him of the type of factual and medical evidence
needed and provided a questionnaire for his completion. In a separate development letter of even
date, OWCP requested that the employing establishment provide additional information about the
alleged employment incident. It afforded both parties 30 days to respond.
On May 10, 2021 the employing establishment responded to OWCP’s development
questionnaire, indicating that moving items such as bookcases was “incidental at times to the duties
[appellant] performs.”
On June 3, 2021 appellant submitted medical reports dated May 17 and 24, 2021 by
Dr. Aaron Lirette, a Board-certified physician, specializing in occupational medicine. Dr. Lirette
noted appellant’s description of the alleged employment incident and diagnosed sprains of the
sternoclavicular joint and an unspecified acromioclavicular (AC) joint. In a May 17, 2021 duty
status report (Form CA-17), he diagnosed AC joint pain, sternoclavicular joint pain and advised
appellant could return to work with restrictions.
By decision dated June 4, 2021, OWCP denied appellant’s traumatic injury claim, finding
that he had not submitted the necessary medical evidence. It found that appellant failed to provide
medical evidence from a physician containing a medical diagnosis in connection with the
employment incident. Therefore, OWCP concluded that the requirements had not been met to
establish that he sustained an injury as defined by FECA.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
In the case of William A. Couch,2 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued. While OWCP is not required to list every piece of evidence
submitted to the record, there is no indication that Dr. Lirette’s May 17 and 24, 2021 notes were
reviewed by OWCP in its June 4, 2021 decision. 3
As the Board’s decisions are final with regard to the subject matter appealed,4 it is crucial
that all evidence relevant to the subject matter of the claim, which was properly submitted to
OWCP prior to the time of issuance of its final decision be reviewed and addressed by OWCP.5
Because OWCP failed to consider all of the medical evidence submitted by appellant, the Board
cannot review such evidence for the first time on appeal.6

2

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

3

See T.G., Docket No. 19-1930 (issued January 8, 2021).

4

See 20 C.F.R. § 501.6(d).

5

See S.K., Docket No. 18-0478 (issued January 2, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also William A.
Couch, supra note 2.
6

20 C.F.R. § 501.2(c)(1). See also G.M., Docket No. 16-1766 (issued February 16, 2017),

2

For this reason, the case will be remanded to OWCP to properly consider all of the evidence
of record.7 Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.8 Accordingly,
IT IS HEREBY ORDERED THAT the June 4, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: December 27, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

See M.J., Docket No. 18-0605 (issued April 12, 2019).

8

B.N., Docket No. 17-0787 (issued July 6, 2018).

3

